This document was signed electronically on June 23, 2020, which may be different from its
entry on the record.



IT IS SO ORDERED.

Dated: June 23, 2020




                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION at AKRON


  IN RE ENERGY HARBOR LLC f/k/a                            Case No. 18-50757-AMK
  FIRST ENERGY SOLUTIONS
  CORP., ET AL.,                                           Chapter 11

         Debtors                                          Honorable Alan M. Koschik,
                                                          United States Bankruptcy Judge


  FIRSTENERGY SOLUTIONS CORP.,

         Plaintiff,
                                                          Adversary Proceeding 18-5100
  V.

  BLUESTONE ENERGY SALES CORP.,

         Defendant.



                                             ORDER


       This matter is before the Court upon the Motion of Richard A. Getty and The Getty Law

 Group, PLLC, to Withdraw as counsel for Defendant Bluestone Energy Sales Corp.

 (“Bluestone” or “Defendant”). The Defendant has consented and agreed to this withdrawal,




18-05100-amk       Doc 49    FILED 06/23/20      ENTERED 06/23/20 14:50:52           Page 1 of 3
       IT IS HEREBY ORDERED that Richard A. Getty, The Getty Law Group, PLLC and

its attorneys shall be withdrawn as counsel of record for Defendant in this action. The Defendant

shall designate new counsel within 30 days of entry of this Order


                                                ###




18-05100-amk      Doc 49     FILED 06/23/20      ENTERED 06/23/20 14:50:52          Page 2 of 3
SUBMITTED BY:


/s/ Richard A. Getty
RICHARD A. GETTY

THE GETTY LAW GROUP, PLLC
1900 Lexington Financial Center
250 West Main Street
Lexington, Kentucky 40507
Telephone: (859) 259-1900
Facsimile: (859) 259-1909
rgetty@gettylawgroup.com

COUNSEL FOR DEFENDANT,
BLUESTONE ENERGY SALES CORP.



amspld0796




18-05100-amk    Doc 49   FILED 06/23/20   ENTERED 06/23/20 14:50:52   Page 3 of 3
